Citation Nr: 1220139	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  05-00 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to November 29, 2005, for the grant of service connection for right Achilles tendonitis (right ankle disability).

2.  Entitlement to an effective date prior to November 29, 2005, for the grant of service connection for left Achilles tendonitis (left ankle disability).

3.  Entitlement to a higher initial disability evaluation for a right ankle disability, rated 10 percent disabling.  

4.  Entitlement to a higher initial disability evaluation for a left ankle disability rated 10 percent disabling.  

5.  Entitlement to a compensable disability evaluation for a right knee disability.

6.  Entitlement to a compensable disability evaluation for a left knee disability.

7.  Entitlement to an effective date prior to April 21, 2002, for the grant of service connection for posttraumatic stress disorder (PTSD), to include depression, anxiety and dysthymia (acquired psychiatric disorder).  


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978 and from December 1978 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from ratings actions of the Department of Veterans Affairs (VA), Regional Offices (ROs).  During the pendency of the appeal, the Veteran relocated to North Carolina and the Winston-Salem RO properly has jurisdiction over the appeal.  

In the interest of clarity, the Board deems it necessary to address the procedural posture and basis for characterizing the claims on appeal, as claims for right and left knee disabilities and not the previously adjudicated bilateral pes planus claim.  In February 1994, the RO granted service connection for bilateral pes planus, in July 1994, assigned an initial 10 percent rating, effective July 23, 1991.  The Veteran appealed, and in a November 1999 decision, the Board increased the evaluation of the Veteran's bilateral pes planus to 30 percent, effective May 24, 1995, and denied entitlement to an evaluation in excess of 10 percent prior to that date. 

In the June 2006 rating action recharacterized the service-connected disability to bilateral pes planus with bilateral knee pain, essentially granting service connection for the expanded condition, as reflected on the relevant rating sheet.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (holding that when the RO listed a condition as service-connected on a rating sheet, it effectively granted service connection and service connection remained in effect, despite re-characterization of the disability, unless service connection was severed in accordance with VA regulations).  The Veteran appealed the denial of his increased rating claim; however, prior to any appellate review, a December 2009 rating action assigned a 50 percent disability evaluation for the condition, effective May 25, 2007.  

In December 2010, the Board granted a 50 percent disability evaluation prior to May 25, 2007, and denied an evaluation in excess of 50 percent after May 25, 2007.  Additionally, acknowledging that based on the evidence of the record and the June 2006 RO expansion of the service-connected disability, the Board concluded that a claim seeking compensable disability evaluations for right and left knee conditions was part-and-parcel of the increased rating claim.  See DeLisio v. Shinseki, 25 Vet. App. 45 (2011); Baughman.  While issuing a final determination as to the increased rating claim for bilateral pes planus, the Board determined that it was appropriate to remand the right and left knee disability claims.  The record reflects the denial of compensable disability evaluation for these conditions by the AMC/RO in the February 2012 Supplemental Statement of the Case (SSOC) and the appeal has now been returned to the Board for appellate review.  Again, because the Veteran's bilateral pes planus claim was adjudicated in a now final December 2010 Board decision and the right and left knee claims were effectively granted in the June 2006 rating action, the analysis to follow will be limited to the right and left knee claims.  

As to the matter of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), the Board notes that in a December 2009 rating decision, the RO granted entitlement to this benefit, effective May 25, 2007.  The Veteran has not challenged the effective date and thus this issue is not before the Board.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).

The Board previously remanded the Veteran's appeal in December 2010. 

The issues of entitlement to (I) higher initial disability evaluations for right and left ankle disabilities; and to (II) an effective date prior to April 21, 2002, for the grant of service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On December 30, 1993, the Veteran filed an original service connection claim for right and left ankle disabilities.  

2.  A final November 23, 1999, Board decision denied the original service connection claim right and left ankle disabilities as not being well grounded under the law then in effect, and there is no assertion of record, to include by the Veteran, that this determination was clearly and unmistakably erroneous.  

3.  The Board's June 2001 referral of the matter, notified the agency of original jurisdiction (AOJ) that the original December 30, 1993, service connection claim for right and left ankle disabilities qualified for reconsideration, in light of Section 7(b) of the Veterans Claims Assistance Act of 2000.  

4.  The RO readjudicated the original December 30, 1993, service connection claim for right and left ankle disabilities, in a July 2006 rating action, which granted service connection for the respective conditions.  

5.  The right knee disability is productive of limitation of right knee flexion due to pain to at least 60 degrees with full extension. 

6.  The left knee disability is productive of limitation of left knee flexion due to pain to at least 60 degrees with full extension.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 30, 1993, for the award of service connection for a right ankle disability are met.  38 U.S.C.A. §§ 5110(d)(1), 5111(a), 7104 (West 2002); Veterans Claims Assistance Act of 2000, Pub. L. No. 106 475, § 7(b), 114 Stat. 2096, 2099 (2000); 38 C.F.R. §§ 3.31, 3.156, 3.400(b) (2011); VAOPGCPREC 03-2001, 66 Fed. Reg. 33311 (Jan. 9, 2001).

2.  The criteria for an effective date of December 30, 1993, for the award of service connection for a left ankle disability are met.  38 U.S.C.A. §§ 5110(d)(1), 5111(a), 7104 (West 2002); Veterans Claims Assistance Act of 2000, Pub. L. No. 106 475, § 7(b), 114 Stat. 2096, 2099 (2000); 38 C.F.R. §§ 3.31, 3.156, 3.400(b) (2011); VAOPGCPREC 03-2001, 66 Fed. Reg. 33311 (Jan. 9, 2001).

3.  The criteria for a separate 10 percent disability evaluation for limitation of right knee flexion have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2011).  

4.  The criteria for a separate 10 percent disability evaluation for limitation of left knee flexion have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  As it relates to the respective ankle disability claims, the Veteran's claim was for service connection, which was granted, and he now appeals the assigned effective dates.  Given the initiating claim was granted, no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the claim seeking an increased disability evaluation for right and left knee pain, the matters are part-and-parcel of the previously adjudicated increased rating claim for bilateral pes planus, and the notice requirements were accomplished in a January 2006 and March 2006 letters which was provided prior to the subsequent readjudication of the Veteran's claims.  Further, the Board concludes the purpose of VA's notice requirements have been met, and VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Moreover, the Board finds that any error in the content of a particular notice, or to its timing rendered harmless as the Veteran had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records have been obtained, as well as his Social Security Administration (SSA) folder.  He has also been provided appropriate VA examinations and declined a hearing in connection with his appeal.  Additionally, the AMC/RO has substantially, if not fully, complied with the Board's December 2010 remand instructions, which includes the February 2012 readjudication of the recharacterized claims for compensable disability evaluations for right and left knee disabilities, as the determination logically reflects the denial of such claims.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).  As the Board has no notice of any additional relevant evidence not of record and VA's reasonable efforts to obtain all evidence necessary to substantiate the claims, no further assistance with the development of evidence.

Effective date claim

On December 30, 1993, the Veteran submitted a claim of service connection for a bilateral ankle disability.  In an October 1994 rating action, the RO initially denied service connection for a left ankle disability.  The Veteran filed a timely January 1995 notice of disagreement (NOD) that also reflected his belief the initiating claim was for right and left knee conditions.  A July 1995 Statement of the Case (SOC), recharacterized the claim as a bilateral ankle disability and the Veteran perfected timely appellate review.  A November 23, 1999, Board decision denied the claim, finding that the claim was not well grounded under the law then in effect.  

The Veteran did not appeal the November 23, 1999, Board decision to the United States Court of Appeals for Veterans Claims (Court) and thus, absent clear and unmistakable error in the Board determination, which the Veteran does not even allege, the determination generally would be final.  38 U.S.C.A. §§ 5109A, 7103(a), 7104, 7111, 7266; 38 C.F.R. §§ 3.105, 20.1100, 20.1104, 20.1403, 20.1404.  As such, entitlement to an earlier effective date for the award of service connection for right and left ankle disabilities is not warranted on the basis of clear and unmistakable error.  

Although the July 2006 determination does not reflect analysis of whether VA was in receipt of new and material evidence or characterize the claims as being previously denied, consistent with the record and applicable regulations, the Board finds the RO first reopened claim then granted service connection for right and left ankle disabilities (characterized as bilateral Achilles tendinitis).  The RO assigned March 3, 2006, as the effective date for the grant of service connection, based on the date the VA examiner provided the relevant diagnosis.  Prior to appellate review, a June 2010 Supplemental Statement of the Case (SSOC) assigned an earlier effective date of November 29, 2005, for the grant of the service connection, as to correspond to the date VA received the claim. 

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is generally the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, in the absence of clear and unmistakable error, generally the earliest possible effective date for a grant of service connection for the reopened claims would be the date the application to reopen was filed with VA.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Further, pursuant to 38 U.S.C.A. § 7103(a) and 38 C.F.R. § 20.1100(a), a decision of the Board is final on the date stamped on the face of the Board's decision, i.e., November 23, 1999, unless the Chairman orders reconsideration.  Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  

In this case, however, an exception to the general rule regarding the assignment of an effective date of service connection applies.  Section 7 of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099, (Nov. 9, 2000) provides:

SEC. 7. EFFECTIVE DATE.

(a) IN GENERAL.--Except as specifically provided otherwise, the provisions of section 5107 of title 38, United States Code, as amended by section 4 of this Act, apply to any claim-

      (1) filed on or after the date of the enactment of this Act; or

(2) filed before the date of the enactment of this Act and not final as of that date.

(b) RULE FOR CLAIMS THE DENIAL OF WHICH BECAME FINAL AFTER THE COURT OF APPEALS FOR VETERANS CLAIMS DECISION IN THE MORTON CASE.--(1) In the case of a claim for benefits denied or dismissed as described in paragraph (2), the Secretary of Veterans Affairs shall, upon the request of the claimant or on the Secretary's own motion, order the claim readjudicated under chapter 51 of such title, as amended by this Act, as if the denial or dismissal had not been made.

(2) A denial or dismissal described in this paragraph is a denial or dismissal of a claim for a benefit under the laws administered by the Secretary of Veterans Affairs that-

(A) became final during the period beginning on July 14, 1999, and ending on the date of the enactment of this Act; and

(B) was issued by the Secretary of Veterans Affairs or a court because the claim was not well grounded (as that term was used in section 5107(a) of title 38, United States Code, as in effect during that period).

(3) A claim may not be readjudicated under this subsection unless a request for readjudication is filed by the claimant, or a motion is made by the Secretary, not later than 2 years after the date of the enactment of this Act.

(4) In the absence of a timely request of a claimant under paragraph (3), nothing in this Act shall be construed as establishing a duty on the part of the Secretary of Veterans Affairs to locate and readjudicate a claim described in this subsection.

Further, the Board need not vacate any prior decision being readjudicated under Section 7(b).  See VAOPGCPREC 03-2001; 66 Fed. Reg. 33311 (Jan. 9, 2001); see also 38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  

The text of Section 7 of the VCAA states VA need not seek out qualifying claims for reconsideration but the General Counsel of VA further outlined VA's duties, obligations and procedures for implementing the provision, in precedential opinion VAOPGCPREC 03-2001.  In this opinion, the General Counsel of VA specifically stated that, upon learning a claim qualifies for Section 7(b) reconsideration, VA policy requires the AOJ to sua sponte develop and readjudicate the relevant claim(s).  See Para. 4, VAOPGCPREC 03-2001.  Further, the General Counsel of VA details numerous methods the AOJ may discover a claim qualifies for Section 7 reconsideration, including "through cases referred or remanded from the Board of Veterans' Appeals (Board)."  Id.  Importantly, the Board is bound by precedential opinion of the VA General Counsel.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  

The July 2001 "INTRODUCTION" portion of a Board determination, the Board (I) highlighted that a final November 23, 1999, Board decision denied the Veteran's original claim for right and left ankle disabilities because it was found not well grounded, under the law then in effect; (II) notified the Veteran and the agency of original jurisdiction (AOJ) that, based the basis of this prior denial, the claim qualified for reconsideration under Section 7(b) of the newly enacted Veterans Claims Assistance Act of 2000 (VCAA); and (III) referred the claim to the AOJ.  In the present matter, consistent with the relevant statute, the binding opinion of the General Counsel of VA and the evidence of record, the Board finds the aforementioned July 2001 Board referral of the claim for right and left ankle disabilities to the AOJ serviced to inform the AOJ in a timely fashion that the claim warranted reconsideration pursuant to Section 7 of the VCAA.  Thus, the AOJ was required to reconsider this aspect of the Veteran's original December 30, 1993, claim on a de novo basis, or as if that portion of the November 23, 1999, Board decision was not issued.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099; see also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

In light of the foregoing, until the July 2006 rating action addressing and ultimately granting the identical service connection claim for right and left ankle disabilities, this aspect of the Veteran's original December 30, 1993, service connection claim remained open and pending, as a matter of law.  VAOPGCPREC 03-2001; 66 Fed. Reg. 33311.  Thus, the Board concludes the proper effective date for the grant of service connection for left ankle and right ankle disabilities is December 30, 1993, the date VA received the original service connection claim for the conditions, and no earlier.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(c)(2).  

These factors together require reconsideration of the original December 30, 1993, service connection claim for right and left ankle disabilities to be on a de novo basis, or as if that portion of the November 23, 1999, Board decision was not issued.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099; see also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  Further, as a matter of law, the Veteran's original December 30, 1993, service connection claim for right and left ankle disabilities remained open and pending until the July 2006 rating action granted benefits he sought because this AOJ determination represented the first reconsideration of the identical disability claim.  VAOPGCPREC 03-2001; 66 Fed. Reg. 33311 (2001).  Therefore, the Board concludes that the proper effective date for the grant of service connection for left ankle and right ankle disabilities is December 30, 1993, the date VA received the original service connection claim for the conditions, and no earlier as the Veteran was discharged from active duty in September 1980, i.e., more than one year prior to his initial claim of service connection for right and left ankle disability.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(c)(2).  Hence, the Veteran's claim is granted.  

Higher rating claim

Again, the June 2006 rating action on appeal effectively granted service connection for right and left knee disabilities, by expanding the service connected disability from bilateral pes planus to bilateral pes planus with bilateral knee pain and placing such characterizion on the relevant rating sheet.  See Baughman, supra.  Given separate compensable disability evaluations were not assigned for the right and left knee conditions, the Board remanded matters for additional development and addressed the increased rating claim for bilateral pes planus, as part of the final December 2010 determination.  The right and left knee claims have been returned to the Board and the analysis to follow will address these claims.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Further, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent evaluation) is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.

Separate knee evaluations for limitation of motion and instability under the appropriate Diagnostic Codes may be assigned when specific symptoms are shown.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  In addition, separate evaluations under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension) for disability of the same joint may be assigned.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During a March 2006 VA examination, the Veteran's reported continuous bilateral knee pain that was aggravated by walking and prolonged standing.  The examination report also reflects notation of tenderness, walking pattern related left knee stress, and the Veteran's usage of a cane secondary to left knee weakness.  The examiner also noted the absence of any evidence of swelling, a valgus or varus abnormality, joint line or patellar grinding or abnormal McMurry's and Lachman's test results.  Range of motion examination revealed right and left knee (I) flexion to 70 degrees, with pain at 60 degrees, and (II) extension to zero degrees, with no additional functional impairment on repetitive testing.  The examiner also clearly opined that the Veteran's bilateral knee symptomatology was more likely than not related to service-connected bilateral pes planus.  

A May 2010 VA examination reflects the Veteran's continued account of constant bilateral knee pain, and aggravating factors.  At this time, the examiner indicated that the Veteran presented with a normal gait and did not use an assistive walking devise; however, the Veteran's walking ability was limited to one-quarter of a mile and was unable to stand for more than a few minutes.  Aside from pain, relevant examinations revealed no evidence of Osgood-Schlatter's disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar or meniscus abnormalities, abnormal tendons or bursae, locking, effusion or implantation or ankylosis.  Additionally, the examiner reported bilateral objective evidence of pain and reported this as the only factor of function impairment on repetitive testing, with (I) flexion to 110 degrees and (II) extension to zero degrees documented on range of motion examination.  Based on examination findings the examiner also diagnosed right and left knee arthralgia, which significantly impacted the Veteran's occupational abilities.  

The January 2011 VA examination report documents the Veteran's virtually identical account of bilateral knee symptomatology, to include flare-ups lasting approximately 3-to-4 hours, usage of prescription pain medication to manage his symptoms and the absence of any episodes of locking, subluxation or dislocation or need for any knee brace(s).  Relevant examination elicited mild crepitus and tenderness, but no other abnormalities were reported.  The examiner further reported right knee flexion to 70, left knee flexion to 90 degrees and bilateral extension to zero degrees, with pain and stiffness at the end of flexion and repetitive testing resulting in no additional loss of motion.  At this time, the examiner also indicated that radiological findings revealed bilateral knee degenerative joint disease.  

Based on the evidence of record, the Board finds that 10 percent disability evaluations, and no more, for respective right and left knee limitation of flexion, under Diagnostic Code 5260 are warranted.  

As an initial matter, the Veteran has provided a competent and credible account of right and right knee symptomatology, to include pain, limitation of motion and functional impairment(s).  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical evidence of record also tends to corroborate his account of using prescription medications to manage his symptoms, and the severity and frequency of his symptoms, as noted in the January 2011 VA examination report.  The respective March 2006, May 2010 and January 2011 VA examinations, consistent with other evidence of record, also note the presence of tenderness and painful limited flexion motion.  Moreover, the March 2006 VA examiner documents the Veteran's then usage of a cane, secondary to left knee weakness.  While the evidence of record does not support concluding the Veteran presents right or left knee extension motion limitation, the March 2006 examination report reflects his most severe flexion motion limited to 70 degrees, with pain at 60 degrees.  VA examiners in May 2010 and January 2011 also specifically detail the significant functional and occupational impairment(s) caused by the Veteran's bilateral knee pain, including walking and standing.  

While the evidence of record, medical and lay, does not reflect right or left knee limitation of flexion to 45 degrees or less or extension to 10 degrees or more, the competent evidence of record continually reflects the Veteran's limited flexion motion.  The record consistently and credibly details the Veteran's bilateral knee flexion being limited by pain and tenderness, as well as his functional and occupational impairment(s) associated with his knee symptomatology, including walking and standing.  Upon considering the evidence highlighted above with all other evidence of record and VA's policy to recognize actually painful orthopedic motion as warranting at least the minimum compensable rating, the Board finds that the Veteran's right and left knee conditions are most accurately evaluated based on limitation of flexion motion and most closely approximate flexion limited to 45 degrees, but no less.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5260 and 5261; see also Burton v. Shinseki, 25 Vet. App. 1 (2010).  Moreover, upon considering evident functional impairment factors (i.e., pain and tenderness), as well as the severity and frequency his respective right and left knee symptoms, the Board concludes that this 10 percent disability evaluation and the associated diagnostic criteria sufficiently, if not overly, portray the level of the Veteran's respective right and left knee functional impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

In making these determinations, the Board notes that there is no evidence of (I) ankylosis; (II) recurrent subluxation or lateral instability; (III) dislocated or removed semi lunar cartilage; (IV) tibia or fibula impairment; or (V) genu recrvatum.  Therefore, at this time, Diagnostic Codes 5256, 5257, 5258, 5259, 5262 and 5263 are not properly applicable.  

In sum, based on the evidence of record, the Board finds that a 10 percent disability evaluation, and no more, for right knee limitation of flexion, and a 10 percent disability evaluation for left knee limitation of flexion are warranted.  Thus, the claim is granted.  

Additionally, the Board has considered whether the Veteran's respective claim warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board finds that the rating criteria and presently assigned disability evaluations contemplate the level of the Veteran's right and left knee disabilities, as well as the aggregate of all of his service-connected disabilities.  There is evidence that the Veteran's knee condition results in pain, limited motion, tenderness and other functional impairment(s); nevertheless the evidence of record, medical and lay, indicates that the relevant symptomatology is contemplated by the ratings presently assigned and the relevant rating criteria.  Moreover, the Board finds there is no evidence of record as to indicate the aggregate of the Veteran's service-connected disabilities in the aggregate presents an exceptional disability picture with such related factors as marked interference with employment or frequent hospitalization, as to independently warrant extra-schedular consideration.


ORDER

An effective date of December 30, 1993, for the award of service connection for right Achilles tendonitis is granted, subject to the laws and regulations governing the disbursement of monetary benefits.  

An effective date of December 30, 1993, for the award of service connection for left Achilles tendonitis is granted, subject to the laws and regulations governing the disbursement of monetary benefits.  

A 10 percent disability evaluation is granted for right knee degenerative joint disease, subject to the laws and regulations governing the disbursement of monetary benefits.  

A 10 percent disability evaluation is granted for left knee degenerative joint disease, subject to the laws and regulations governing the disbursement of monetary benefits.  


REMAND

As in this case, the Board granted an earlier December 30, 1993, effective date for the award of service connection for respective right and left ankle disabilities, requiring the Veteran's appeal seeking a higher initial disability evaluation for the conditions be remanded to the RO for consideration of the merits of the claim.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  This is so because the RO has not assessed all relevant evidence, considered all relevant laws and regulations or properly assessed the scope of the Veteran's claim for higher initial ratings in the first instance.  Consideration of these matters at the present time would require evaluation of law and evidence the RO has not already considered, implicating 38 C.F.R. § 20.903(b) (2011).  Id.  The Board thus is without discretion and must remand the Veteran's claims seeking higher initial disability evaluations for right and left ankle disabilities for the RO to develop, considered and readjudicate the matters, so as to preserve his one review on appeal, as provided by 38 U.S.C.A. § 7104 (West 2002).  Id. at 399.  

The record also suggests that the Veteran receives regular VA ankle treatment; however, records dated since June 2010 have not been associated with the claims folder.  Moreover, while not definitive, the record also suggests there may be relevant private treatment records generated after March 1996 not of record.  Under the law, VA must attempt to obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Thus, the Board has no discretion and must remand this case to attempt to obtain any outstanding VA and private records.

Further, the Board finds that a retrospective medical opinion addressing the nature, extent and severity of the Veteran's right and left ankle conditions since December 1993 is necessary to adjudicate the appeal.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  Significantly, August 1994, December 1998, March 2006, May 2010 and January 2011 VA examination reports provide clear assessment of the disability picture, but were not provided with the benefit of likely outstanding relevant medical evidence.  Thus, the Board is without discretion and must remand the matters as to obtain additional information related to the nature, extent and severity of the Veteran's bilateral ankle conditions for the aforementioned period.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period). 

As part of a December 2010 determination, the RO granted service connection for a psychiatric condition, effective April 21, 2002.  In a January 2011 statement the Veteran expressed disagreement with this assigned effective date, maintaining he was entitled to a July 1991 effective date for the condition, and the Board accepts this statement as a timely notice of disagreement (NOD) with respect to this matter.  See 38 C.F.R. § 20.201 (2011).  Nonetheless, the RO has yet to issue an appropriate Statement of the Case (SOC) related to this matter and the Board is obligated to remand the matter to the RO for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed his ankle symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  The RO should request the Veteran identify all sources of private treatment or evaluation for his ankle conditions, since March 1996, to include the private physicians M. Boarah, M.D.; J. Wang, M.D.; and the private California Pacific Medical Center.  Then, undertake all necessary efforts to obtain any identified private medical records.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.  The Veteran should be apprised of such and provided with an opportunity to submit such reports.

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's ankle conditions, dated since June 2012.  Any negative response should be in writing and associated with the claims folder.

4.  After the aforementioned development has been completed and all outstanding records and/or any negative responses have been associated with the claims folder, the Veteran should be afforded a new VA orthopedic examination, to determine the current nature and severity of his right and left ankle conditions.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the conditions, including the Veteran's account of symptomatology and the relevant medical evidence of record. 

The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion, if at all. Further, the examiner should note the presence, or absence, of (i) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (ii) malunion of the os calcis or astragalus, noting marked or moderated deformity; and (iii) astragalectomy.

Additionally, the examiner should discuss the Veteran's documented right and left ankle history from December 30, 1993, to November 29, 2005.  For the aforementioned period, the examiner should report all pertinent symptoms and findings and estimate the level of functional impairment present during this period.  

In providing the requested information, the examiner should specifically consider and address the Veteran's competent account of symptomatology. All necessary tests and studies should be conducted and associated with the claims file.

All findings and conclusions should be set forth in a legible report. 

5.  Upon competition of the aforementioned development, the RO must readjudicate the claim seeking entitlement to an effective date prior to April 21, 2002, for the grant of service connection for an acquired psychiatric disorder, and issue to the Veteran an SOC for this claim, to include notification of the need to file a timely Substantive Appeal to perfect appellate review on this issue.

6.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


